Case 2:19-cv-00511-LEW Document 13 Filed 05/20/20 Page 1 of 1            PageID #: 139



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE




    PRESCOTT MCCURDY,                         )
    Petitioner,                               )
                                              )
    v.                                        )    Civil No. 2:19-cv-00511-LEW
                                              )
    STATE OF MAINE,                           )
    Respondent.                               )




                                    JUDGMENT


              Pursuant to the Order Affirming Recommended Decision of the

      Magistrate Judge entered by U.S. District Judge, Lance E. Walker on May 19,

      2020;

              Petitioner take nothing and the Petition for Writ of Habeas Corpus is

      DISMISSED.



                                                  CHRISTA K. BERRY
                                                  CLERK



                                        By:       /s/ Meaghan Hand
                                                  Deputy Clerk


Dated: May 20, 2020
